Citation Nr: 1140532	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-35 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AOJ) for additional development.  That development completed, it has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

The Veteran's psychiatric disability results occupational and social impairment due to mild and transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for psychiatric disability have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411(2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The claim that gave rise to this appeal was one of entitlement to service connection; the required notice therefore is that for a service connection claim.  The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007.  That letter informed the Veteran as to the evidence necessary to substantiate his claim, including the evidence necessary to substantiate a disability rating, as well as his and VA's respective duties in obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records and requested private treatment records identified by the Veteran.  A response was received from that identified private treatment provider in April 2007 informing VA that the records no longer existed.  In his claim for service connection he indicated that this treatment occurred in 1977.  Although it does not appear VA sent written notice to the Veteran that these records were unavailable, given the date of the reported treatment, the records are not relevant to the level of disability or symptomatology of his psychiatric disability during any time for which a rating can be assigned.  Hence, any failure to notify the Veteran of the unavailability of those records is not prejudicial to the Veteran in this case.  Medical examinations were afforded the Veteran in August 2007 and January 2011.  Both examinations included detailed descriptions of his disability and took into consideration his relevant medical history.  Therefore the examinations were adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As noted in the INTRODUCTION, the Board remanded this matter in January 2011 so VA could afford him another examination.  An adequate examination was provided and the claim was readjudicated.  There has been compliance with that remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Merits of Veteran's appeal

Service connection for PTSD was established in the rating decision on appeal.  In that decision the RO assigned a 10 percent rating, effective the date the RO determined his claim had been filed, in March 2006.  In deciding this appeal, the Board has considered whether a higher rating is warranted for any period of time from March 2006 to the present, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

For service-connected mental disorders, including PTSD, a 10 percent rating is warranted when the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  38 C.F.R. § 4.130

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126  (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2010). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

In this case, the Veteran has been diagnosed with PTSD, alcohol dependence, and a depressive disorder, including dysthymia.  Where VA cannot separate the effects of a service-connected disability from a non-service connected disability all effects must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The medical examination reports in the instant case separate the effects of his PTSD from the Veteran's other diagnosed conditions.  However, here the Board need not decide which effects are caused by his service-connected as opposed to non-service connected disabilities because even considering all of the effects as due to his service-connected disability, his disability does not approximate the criteria for a rating higher than that already assigned.  

Outpatient treatment records from February 2007 document that the Veteran had a long history of alcohol abuse, including convictions for drunk driving charges.  He reported that he had been divorced for 15 years, had five adult children, and had lived with his oldest daughter in the past year.  He also reported that he had difficulty finding work in his profession of a painter because the weather limited his opportunities.  He reported that he traded services, such as painting and remodeling, with his daughter for living arrangements.  A mental health note from that month documents that he was looking for a painting job.  

In April 2007, the RO received a letter written by a sister of the Veteran.  She reported her observations of the Veteran upon his return from Vietnam.  As to evidence relevant to the rating assigned for his psychiatric disability, she stated that he rarely talks about Vietnam, has resumed drinking alcohol after a period of sobriety but does so functionally, and works part time.  This letter does not show that his disability approximates the criteria for a rating higher than 10 percent.  

In August 2007, the Veteran underwent a relevant VA compensation and pension (C&P) examination.  He arrived unaccompanied and reported that he drove to the examination.  History provided by the Veteran focused mostly on his problems associated with alcohol consumption.  

Subjective complains included that he did not believe he had any mental health problems, but that he had trouble sleeping in that he wakes if he hears a noise.  He reported that he drinks eight beers per day, gets up at six-thirty in the morning and goes over to AmVets to be with his  friends who work third shift.  He reported that he does have some dreams about Vietnam.  He reported that he worked from 1990 to 2003 for a painting company, was laid off because he did not get along with the owner's son, and now does painting and handyman work as an independent contractor.  He reported that he has occasionally lost jobs due to his drinking.  

As to relationships he reported that he had been divorced for approximately two decades, but sees one of his daughters approximately three times per month and that he was still close to his ex-wife.  He also reported that he sees another one of his daughters once every four months.  He reported that he lives with an older daughter and that he has a close and positive relationship with her and had a good time with his grandchildren.  He reported that the gets to AmVets almost every day and that he helps out three days per week at his daughter's pet store.  He also reported that he sees a different daughter every other week, that she has five children and he enjoys activities with those grandchildren.  He reported that he sees his son twice per month.  

He reported that he is an active member of AmVets and has several friends who he sees there regularly.  He referred to one friend who he sees nearly every day and another friend with whom he rides a motorcycle and goes boating.  He stated that he enjoys sitting around and talking and going to the VFW every other day for a drink.  

The Veteran was dressed casually with fair grooming and hygiene for the examination.  He maintained good eye contact, established appropriate rapport, and displayed no inappropriate behaviors.  He was relaxed, calm, in no distress, alert, fully oriented, with average memory and concentration.  He completed serial sevens without error and remembered four out of four items on immediate and delayed recall, he remembered the last three presidents from 1988 to the present and was able to remember events from his past in detail.  The examiner stated that overall his insight, judgment and comprehension was in the average range.  

His speech was fluent, of normal rate, and adequately articulated.  Speech patterns were logical, relevant, coherent, and goal directed.  He denied hallucinations and delusions as well as disorders of thought or communication, and none were noted.  His mood was free of any significant depression or anxiety and his affect was appropriate to content.  He denied any impulse control problems, suicidal or homicidal thoughts, ideation, plans, or intent.  

He reported that his sleep is sometimes disturbed by dreams of Vietnam.  He did not report panic attacks or panic-like symptoms.  There was no obsessive or ritualistic behavior that might interfere with routine activities.  His primary diagnosis was alcohol dependence with PTSD diagnosed by history.   A GAF score of 62 was assigned and the examiner stated that this represented the cumulative impact of his various psychiatric diagnoses.  She assigned separate GAF scores of 63 for his alcohol dependence and 70 for his PTSD. 

As a summary, the examiner stated that the Veteran suffers from a mild case of PTSD and that this symptoms only minimally meet the DSM-IV symptom criteria.  She stated that his PTSD appeared to have only a mild effect on his occupational and social functioning and that his alcohol dependence, which she stated was separate from his PTSD, was the primary source of his psychosocial dysfunction.  

This evidence shows that up to this point the Veteran's PTSD did not approximate the criteria for a rating higher than 10 percent.  Even considering the effects of his alcohol dependence as well as the effects of his PTSD, his GAF scores are evidence that he has only mild symptoms and functions pretty well.  His sleep symptoms, which were essentially his only symptoms, were not shown to result in anything more than, at most, mild decrease in his ability and efficiency related to the performance of occupational tasks.  His description of building structures and painting for his daughter and helping out at her pet store tends to show that he has no more than mild and transient problems with occupational tasks due to any psychiatric disease.  The only evidence that his psychiatric disease has caused any impairment is his report that he has lost jobs due to drinking.  Given, that he reported that he works as an independent contractor this means nothing more than occasional loss of contracts and is consistent with the rating assigned, the criteria of which address effects of symptoms only during periods of significant stress.  

The treatment records and examination report shows that he does not suffer from panic attacks, even mild memory loss, anxiety, or depressed mood.  The evidence does not show that he has ever had the inability to perform occupational tasks or that he has had occasional decrease in work efficiency at any time due to psychiatric symptoms.  

As to his social functioning, he has reported considerable interaction with friends and family and this tends to show that the Veteran has had no social impairment.  

For these reasons, the Board finds the preponderance of evidence through August 2007 is against a finding that his service-connected psychiatric disease approximates the schedular criteria for higher than a 10 percent rating.  

In his October 2008 substantive appeal, the Veteran contended that his PTSD had worsened considerably since the August 2007 examination.  He reported that he had been unemployed since July 2008, did not like being in social or business situations with other people, experienced widespread fear when confronted with situations and places to which he was unaccustomed, did not go to family gatherings unless such attendance was required, and avoided seeing his daughter and grandchildren.  He also reported that he had short and long term memory impairment, impaired judgment -  particularly in how he performed his work, and that his work was not as good as it used to be.  He reported that he was depressed most of the time, particularly as it related to his lack of employment, and it takes a lot to get him going.  He reported that he experiences suicidal thoughts monthly and has nightmares every other night.  

VA treatment records include a care coordination home telehealth education note from October 2008 noting that considerations / barriers in this regard included poor concentration and that the Veteran was anxious.  However, that note also indicates that he could understand all forms of instructions and did not need any learning aids.  

November 2008 primary care notes include that the Veteran reported that he was bored because he had nothing to do.  He reported that he had occasional suicidal thoughts but no plans.  Essentially, he reported that he is a self employed painter and was unhappy about not working.  Assessment included depression.  

A January 2009 mental health clinic note documents that the Veteran was seen as a walk in patient.  He reported feeling depressed over the last several months, related this to the death of his sister and his pet dog.  Mental status examination included that his grooming and hygiene appeared adequate, he appeared somewhat depressed, had fairly good eye contact, admitted suicidal thoughts, on and off, but denied any intent or plan of self harm.  He denied hallucinations or delusional thinking.  He agreed to a trial of antidepressant medication.  Diagnosis was PTSD and dysthymia.  A GAF score of 65 was assigned.  

In January 2011, the Veteran underwent another C&P examination pursuant to the Board's remand.  The examiner indicated that she had reviewed the claims file and the Board's January 2011 remand.  She reported that GAF scores assigned during treatment over the past year included 58 in December 2009, 55 in August 2010, and 60 in December 2010.  She reported that throughout his treatment sessions mental status examination was normal in terms of appearance, orientation, level of cooperation, and thought form and content, and that PTSD symptoms included nightmares, flashbacks, anger, hypervigilence, and that he is easily startled.  Also noted was that despite symptoms during this period, the Veteran took care of the house he shared with his daughter and her family and that he did painting odd jobs since he retired in August 2009.  The examiner noted that as of December 2010 the Veteran reported that since he began taking medication for the depression he was no longer depressed.  He was currently being treated with antidepressant drugs.  

As to non-PTSD symptoms, she documented that he reported that he was more depressed in the winter because of less activity and because he cannot drink as much.  He reported that he gets at five hours of sleep per night broken up by bathroom breaks and that it takes him twenty to sixty minutes to fall back to sleep.   He reported that he was not happy with his sleeping pattern, which he reported having had his adult life.  She reported that this resulted in no impairment in daytime functioning.  

The Veteran reported that he looks forward to having beer and talking to people but that he does not feel hopeful about the future.  He reported that his energy level was "so-so" and that it varied day to day but that he felt that he was making good progress remodeling his daughter house.  He also reported that he had no had suicidal thoughts lately.  

He reported that he is not in a relationship at the moment, that the resides with his daughter and her family, and that she wanted him to move in because he was remodeling her house.  He reported that he was working on the remodeling projects including rewiring the house, four to five hours per week.  He reported that he got along with his daughter but not his son-in-law who will not allow beer in the house.  He stated that he only talks to his son-in-law once per week during supper.  He also reported that he meets a couple friends several times each week.  He reported that he has 14 grandchildren, three of whom live with him.  He also reported that he stays in touch with a different sister and sees her three times per week, that  another sister had died two years earlier, and that he missed his pet dog that had died.  He reported that he goes to AmVets almost daily.  

As to his leisure and other activities, he reported remodeling his daughter's house and putting puzzles together.  He reported that he tends to stay in his room because he does not like being around people,  but also reported that he spends time each morning talking to his friends if they are available.  

As a summary of his current psychosocial functional status, the examiner stated that the Veteran has apparently fair psychosocial functioning in that he gets along with his daughter but has problems with his son-in-law due to the ban on alcohol in the house (because of the son-in-law's addiction problems).  She also summarized that the has daily socializing at the AmVets, which typically involves beer use.  

Psychological examination results included that the Veteran was appropriately and casually dressed, but smelled slightly of alcohol and admitted that he consumed three beers that morning.  Psychomotor activity, speech, thought process and content were unremarkable.  He was cooperative, friendly, and polite during the examination but had infrequent eye contact.  Mood was anxious, affect was normal, attention was intact, he was able to do serial sevens, and he was oriented to person, time, and place.  There were no delusions or hallucinations.  As to judgment, the examiner found that he understands the outcome of behavior.  As to insight, she found that he partially understands that he has a problem.  She reported that he was of below average intelligence.  She reported that he does have sleep impairment, reiterated what he reported earlier about sleep interruptions, and found that this resulted in no impairment in his daytime functioning.  She found that he does not have inappropriate behavior, obsessive / ritualistic behavior, or panic attacks.  She found that neither homicidal or suicidal thoughts were present, and that he had fair impulse control with no episodes of violence.  

A section of the report referring to examples of effects of his psychiatric disease on his motivation or mood, or other comments, included that the Veteran continued to drink alcohol despite protestations by his daughter, did not want to stop drinking or smoking tobacco, and drives to AmVets while drinking, a practice of which he was concerned.  She stated that he did not have the ability to maintain minimum personal hygiene, commenting that he smelled slightly of alcohol due to recent consumption.  She also reported that he had no problems with activities of daily living.  

She found his recent, remote, and immediate memory to be intact, providing examples that he recalled five out of five words immediately, and four out of five words after a five minute delay, with one additional word with a category cue.  He recalled four out of vie current / recent past presidents and one-half remote presidents.  

As to PTSD specific symptoms, she reported that he had recurrent distressing dreams of the traumatic event, avoided thoughts, feelings, and conversation associated with the trauma as well as activities, people, and places that arouse recollections.  Persistent symptoms of increased arousal included difficulty falling or staying asleep, hypervigilance, and exaggerated startle response.  She explained these symptoms in more detail, stating that the dreams occurred once or twice weekly, he did not like being reminded of Vietnam when his grandchildren asked once per month, that he left if others talked about Vietnam experiences, and that he avoids cemeteries.  She noted his report that he had friends but was not comfortable making friends and was uncomfortable around strangers unless he is drinking.  She noted that he reported that his temper is okay so long as he stays to himself, that his sleeping problems were half due to combat experiences half due to the fact that he is accustomed to getting up when he does, and that he tends to sit with his back (to the wall?) is watchful and on guard; and jumpy when people come up behind him, which occurs daily.  

As to his employment, the examiner reported that his usual occupation was that of a painter and carpenter and that he retired in August 2009 due to eligibility by age or duration of work.  

The examiner found that, based on his treatment records and his reports the day of the examination, his depressed mood seems to vary with the weather, amount of activities in which he can engage, access to alcohol, and situational stressors.  She also found that the level of his depression was mild.  

Diagnoses were PTSD, depressive disorder, and alcohol dependence.  She assigned a GAF scores of 65 related to PTSD, 65 related to depressive disorder, and 60 related to alcohol dependence.  She noted again that the Veteran was currently retired from work as a painter / carpenter but was active in remodeling his daughter's home,  and concluded that there was no occupational impairment related to PTSD.  

Also included in the report is a section for titled for addressing the effects of PTSD on occupational and social function.  This section lists each statement found in the rating criteria, from 10 to 100 percent, as to how occupational and social functioning is impaired.  The examiner provided a negative answer to the criteria for all of the ratings other than the 10 percent rating, to which she provided an affirmative response.  

In a July 2011, VA received a statement in which the Veteran contended that he is not able to work because of memory loss.  He reported that at one time he had been a good painter but now he forgets where and when he is supposed to work and cannot remember what color paint to purchase.  He also contended that he had difficulty concentrating and it took him a long time to paint a small section.  Additionally he stated that he has no friends and has not had a relationship in years and that he spends his days drinking beer.  Finally, he reported that he is so depressed that he does not take a bath or shower.  

The Board finds that the preponderance of evidence just discussed shows that disability due to the Veteran's psychiatric disease does not approximate a schedular rating higher than 10 percent.  The most probative evidence of record is the January 2011 C&P examination report.  That report is highly detailed, based on review of the Veteran's medical history, examination of the Veteran, and his own statements.  It appears that the examiner reliably applied reliable medical principles to these sufficient facts.  Most importantly, she clearly showed her reasoning in arriving at her conclusions.  As such, the report is highly probative and assigned considerable weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

She clearly explained that the Veteran's sleep disturbance is his primary symptom but that this has no effect on his functioning.  As to his depression, her report that it varies with weather, the extent of his activities, and situational stressors tends to show that this is a transient problem and she specifically found that his depression was mild.  The Board has considered his report in the most recent letter that he is too depressed to get out of bed in the morning.  That report however, is inconsistent with the rest of the evidence of record.  The Board is aware that he made the report five months after the examination but does not find this to indicate that a staged rating his appropriate.  


When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  As to the June 2011 letter, and for that matter, the Veteran's statements in the October 2008 substantive appeal, the Board finds that the Veteran has exaggerated his symptoms and that his statements as to the degree, number, and effect of his symptoms are not credible. 

In this regard, the June 2011 letter is more in the nature of a list of symptoms to fit the criteria for a rating higher than 10 percent.  He asserts that he cannot concentrate, has memory problems and has no friends.  Yet, this letter stands alone.  There is no indication nor has he asserted that he has sought additional treatment.  He asserts that he has no drive and the inability to concentrate and is unable to remember what color paint to buy, yet the written statement itself is coherent and detailed and evidences the ability to remember and to concentrate.  As to his report that he has no friends, the Board notes that, given that he lists the same address that he has in previous statements, still lives with his daughter and her family, tending to reduce the probative value of what amounts to his assertion of impairment in social functioning.  

Also of note is that the Veteran presents a picture in this statement of being so disabled that he cannot remember where or when to arrive for a job or what color paint to buy, yet he also reports that he begins and ends each day by drinking beer.  Given that he has reported that his son-in-law has banned beer in the home, it follows that the Veteran must drink outside of the home.  This tends to show that he is able to do essentially what the evidence shows he has done consistently for a number of years, go to a location, such as the VFW or AmVets and engage in social activity.  This also tends to show that he is not so disabled by memory or concentration incapacity as he has alleged.  

It is also recognized that the June 2011 letter is similar in content and tone to his October 2008 substantive appeal.  In that statement he also asserted that he did not like being in social situations and that his memory was impaired.  Yet, on examination in January 2011, and during clinical visits, a very different picture was presented.  That picture included that he had daily interaction with friends and family and memory testing showed his memory to be intact.  This also contributes to the Board's finding that the statement offered in June 2011, and for that matter in October 2008, are not credible but rather an exaggeration of symptoms. Those statements are therefore afforded very little probative weight.  

Going back to the clinical and examination evidence, this shows that none of his symptoms, whether due to PTSD, a depressive disorder, or alcohol dependence, results in any significant social or occupational impairment.  Rather this evidence shows some mild depression that is transient (depending on whether, level of activity, and situational stressors) and mild by all accounts.  Although he reports in his June 2011 that his lack of concentration prevents him from timely painting a wall, all other evidence tends to show that not only does he not have concentration difficulty of any significance, he is able to complete work remodeling his daughter's house.  His GAF scores are consistently mostly above 60 with only a couple clinical scores of less than 60.  Again, this is consistent with the disability picture presented by the criteria for a 10 percent rating.  The scores are not consistent with the criteria found in the 30 percent or any of the higher ratings.  

The Board has not neglected to consider the examiner's report that he cannot maintain minimal personal hygiene and his statement that he is too depressed to bathe.  In her report, the examiner referred to the fact that the Veteran had alcohol on his breath at the time of the examination in this context.  She however noted that he arrived at the examination appropriately dressed.  Given that the symptom of an inability to maintain minimal personal hygiene is found in the criteria for a 100 percent rating, criteria that include the inability to remember the names of close relatives, and gross impairment of thought processes, the Board finds that the presence of alcohol on the Veteran's breath, which appears to be the basis for the examiner's finding, is not consistent with the rating criterion of an intermittent inability to perform the activities of daily living.  Further evidence of this is her specific finding that he is ability to perform the activities of daily living.  

Also considered by the Board is the Veteran's statement that he cannot work due to his service-connected psychiatric disability.  This raises a question as to whether a total rating based on individual unemployability due to service connected disability (a TDIU) is warranted.  In the Veteran's case, his only service connected disability is rated at 10 percent so a schedular TDIU is not for consideration.  38 C.F.R. § 4.16(a) (2011).  Referral to the Director, Compensation and Pension Service, for extraschedular consideration requires that the Veteran be unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2011).  A TDIU is merely another avenue of attaining a higher rating and is not in itself a separate claim but merely part and parcel to his disagreement with the rating that has been assigned.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).   

The Board finds that the Veteran's statement that he cannot work is inconsistent with his other statements made in the context of the examination report.  As already noted, his statement in June 2011 is not credible, but is an exaggeration of his symptoms.  His reports during both examinations indicates that he is able to work, including his reports of remodeling his daughter's home.  Taking all of the evidence together, the Board finds that the Veteran's psychiatric disease has not rendered him unable to secure and follow a substantially gainful occupation and hence therefore referral is not warranted.  

Having determined that the evidence is against assigning a higher schedular rating, or referring for extraschedular consideration of a TDIU, the Board turns to whether referral for a higher rating based considerations outside of the schedular criteria for rating PTSD is warranted.  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the first prong of Thun is not met.  The schedular criteria for rating disability due to PTSD is particularly broad in that the symptoms described are only representative and cover a range from mild symptoms to persistent danger of hurting self or others.  Moreover, the schedule contemplates a degree of disability from only intermittent or transient impairment to total occupational and social impairment.  The Veteran has not alleged any symptoms and none have been found that fall outside of those listed in the schedule or symptoms similar to those (such as, for example, his report of being jumpy around people that come up behind him which is not particularly different from anxiety).  Nor has he alleged a degree of disability that is not contemplated by the schedular criteria, criteria which include total impairment.  As the schedular criteria contemplate both the symptomatology and severity of his psychiatric disease, the Board declines to refer the matter for extraschedular consideration.  

In summary, the preponderance of evidence shows that the Veteran's psychiatric disease does not result in disability that approximates the criteria for a rating higher than the 10 percent already assigned, does not result in the inability to follow or secure a substantially gainful occupation, and does not warrant referral for extraschedular consideration.  This applies to all periods on appeal.  Therefore his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating higher than 10 percent for PTSD is denied.  



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


